                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KARON HANNAH,                  :
                               :
          Plaintiff,           :    Civ. No. 17-8066 (NLH)(JS)
                               :
     v.                        :    OPINION
                               :
ADMINISTRATOR, ALBERT C.       :
WAGNER YOUTH CORRECTIONAL      :
FACLITY, et al.,               :
                               :
          Defendants.          :
______________________________:

APPEARANCES:
Karon Hannah, No. 777077/863299D
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Plaintiff Pro Se

Kathryn Margaret Hansen, Esq.
Office of the Attorney General
25 Market Street
Trenton, NJ 08625
     Counsel for Moving Defendant Craig LaFontaine

HILLMAN, District Judge

     Plaintiff Karon Hannah filed a Complaint pursuant to 42

U.S.C. § 1983 against, inter alia, Moving Defendant SCO Craig

LaFontaine for alleged excessive force used against him while he

resided at the A.C. Wagner Youth Correctional Facility in

Chesterfield, New Jersey.     ECF No. 1.   Presently before the

Court is Moving Defendant’s Motion to Dismiss, which is ripe for

adjudication.   ECF No. 18.    Plaintiff has filed no opposition to



                                   1
the Motion.   For the reasons that follow, the Court will deny

the Motion.

I.   Factual Background

     On October 4, 2017, pro se plaintiff Karon Hannah filed a

Complaint pursuant to 42 U.S.C. § 1983 against Defendants

Sergeant Mark Goodman, SCO Matthew Smith, SCO Craig LaFontaine,

SCO Gregory McLaughlin, Sergeant Marisol Velazquez, SCO

Ruggerio, SCO Joseph Guicheteau, and APRN Carol Gallagher, as

well as John Doe defendants, alleging claims of cruel and

unusual punishment under the Eighth Amendment.     ECF No. 1.

Plaintiff is an inmate currently incarcerated at the South Woods

State Prison in Bridgeton, New Jersey.     Id. at 2.

     In the Complaint, Plaintiff describes an alleged incident

that occurred at the Albert C. Wagner Youth Correctional

Facility on November 28, 2016.   See ECF No. 1 at 6–8.    Plaintiff

alleges that on this date, he was being escorted while in

handcuffs from the yard by Defendant McLaughlin, when, on the

stairs, Defendant Corrections Officer Ruggerio stated, “Why is

this n----- so close to me?”   Id. at 6.    Plaintiff alleges that

he told Defendant Ruggerio to “watch his mouth,” and tried to

end the confrontation, but Defendant Ruggerio continued to

antagonize him, and then grabbed him aggressively and slammed

him face first into the steel fence with force.     Id.   Plaintiff

states that Moving Defendant Corrections Officer LaFontaine

                                 2
observed the confrontation and use of force, and called a “Code

33.” 1    Id.

         Plaintiff next alleges that while Defendant LaFontaine

called a Code 33, Defendant Ruggerio struck him with a closed

fist, and then several other officers began to attack him.           Id.

Plaintiff alleges that these other officers include Defendants

McLaughlin, Guicheteau, and Goodman, as well as John Doe

officers.       Id.   Plaintiff further alleges that Defendant

Velazquez witnessed the other officers’ actions and failed to

take corrective action, thereby “encouraging the continuation of

the misconduct.” Id.        Plaintiff alleges that after this incident

occurred, Defendants Guicheteau and Smith continued to shove him

forcefully as they escorted him to the infirmary to receive

medical attention.        Id.   Plaintiff also alleges that he was

found innocent of the assault on the officers because the

incident was captured on video.         Id.

II.      Standard of Review

         In a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), the defendant bears the burden of showing

that no claim has been presented.          Rule 8 of the Federal Rules


1 In his brief in support of dismissal, Defendant LaFontaine
explains that “[a] code 33 ‘signals an emergency situation and
alerts other corrections officers to respond and provide
assistance.’” ECF No. 18-3 at 5 n.3 (quoting Rogers v. N.J.
Dep’t of Corrs., NO. A-4210-15T1, 2017 N.J. Super. Unpub. LEXIS
2255, at *2 n.1 (N.J. App. Div. Sept. 12, 2017).
                                       3
of Civil Procedure provides that a pleading must set forth a

claim for relief which contains a short and plain statement of

the claim showing that the pleader is entitled to relief; the

complaint must provide the defendant with fair notice of the

claim.    See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).   When considering a Rule 12(b)(6) motion to dismiss, the

court must accept as true all factual allegations.    See Erickson

v. Pardus, 551 U.S. 89, 94 (per curiam).    The issue in a motion

to dismiss is whether the plaintiff should be entitled to offer

evidence to support the claim, not whether the plaintiff will

ultimately prevail.    See Phillips v. County of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading standard

“‘simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of’ the

necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.

1996).

     The onus is on the plaintiff to provide a well-drafted

complaint that alleges factual support for its claims.    “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to

provide the ‘grounds' of his ‘entitle[ment] to relief requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.”    Twombly, 550

U.S. at 555 (alteration in original and internal citations

                                  4
omitted).   The court need not accept unsupported inferences,

Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126,

143 (3d Cir. 2004), nor legal conclusions cast as factual

allegations, Twombly, 550 U.S. at 556.   Legal conclusions

without factual support are not entitled to the assumption of

truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of elements of a cause of action,

supported by mere conclusory statements, do not” satisfy the

requirements of Rule 8).

     Once the court winnows the conclusory allegations from

those allegations supported by fact, which it accepts as true,

the court must engage in a common sense review of the claim to

determine whether it is plausible.   This is a context-specific

task, for which the court should be guided by its judicial

experience.   The court must dismiss the complaint if it fails to

allege enough facts “to state a claim for relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).   A “claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw a

reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.   The complaint that

shows that the pleader is entitled to relief--or put another

way, facially plausible--will survive a Rule 12(b)(6) motion.



                                 5
See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223,

229 (3d Cir. 2010).

III. Discussion

     Section 1983 provides “private citizens with a means to

redress violations of federal law committed by state

individuals.”     Woodyard v. Cty. of Essex, 514 F. App'x 177, 180

(3d Cir. 2013).    In order to state a claim for relief under §

1983, a plaintiff must show two elements: (1) that a person

deprived the plaintiff of a right secured by the Constitution or

laws of the United States, and (2) that the deprivation was done

by a person acting under color of state law.       West v. Atkins,

487 U.S. 42, 48 (1988).    “The first step in evaluating a section

1983 claim is to ‘identify the exact contours of the underlying

right said to have been violated’ and to determine ‘whether the

plaintiff has alleged a deprivation of a constitutional right at

all.’” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000)

(quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5

(1998)).

     The Eighth Amendment prohibits prison officials from

unnecessarily and wantonly inflicting pain in a manner that

offends contemporary standards of decency.       See Hudson v.

McMillian, 503 U.S. 1, 8 (1992).       When reviewing Eighth

Amendment excessive force claims, the court must determine

whether the “force was applied in a good-faith effort to

                                   6
maintain or restore discipline, or maliciously and sadistically

to cause harm.” Id. at 7.   Whether the force applied was

excessive requires the examination of several factors including:

          (1) the need for the application of force; (2) the
          relationship between the need and the amount of force
          that was used; (3) the extent of injury inflicted; (4)
          the extent of the threat to the safety of staff and
          inmates, as reasonably perceived by responsible
          officials on the basis of the facts known to them; and
          (5) any efforts made to temper the severity of a
          forceful response.

Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000) (quoting

Whitley v. Albers, 475 U.S. 312, 321 (1986)).

     The Moving Defendant argues that Plaintiff cannot state an

excessive force claim against him because there is no allegation

that he used force against Plaintiff.   Although that may be

true, courts have found a claim of excessive force when a

defendant’s actions incited a third party to use force against

the plaintiff.   See, e.g., Northington v. Jackson, 973 F.2d

1518, 1525 (10th Cir. 1992) (allegation that guard intended harm

to prisoner by inciting other prisoners to beat him by labelling

him a snitch states a claim under the Eighth Amendment); Watson

v. McGinnis, 964 F. Supp. 127, 132 (S.D.N.Y. 1997) (holding that

guard's intentionally calling a prisoner a snitch in order to

cause him harm by other inmates states an Eighth

Amendment excessive force claim).




                                 7
     In the Complaint, Plaintiff specifically alleges that after

Defendant SCO Ruggerio initiated the alleged excessive force,

“Defendant SCO LaFontaine[e] called a code on the East Compound

even though he notice[d] Ruggerio[’s] actions.”    ECF No. 1 at 6.

Plaintiff goes on to allege that “during this time I was

bouncing off the steel fence due to impact of Ruggerio’s force

and the steel fence, at that moment the officer grabbed me while

striking me with closed fist.”    Id. at 7.   Plaintiff summarizes

the harm of the Moving Defendant’s actions as follows:    “Officer

LaFontain[e] falsely called a Code 33 (fighting) even though I

did nothing (see tape of incident) placing my life in jeopardy

and causing others (officers) to respond to the code in punching

and kicking me though I was already on the ground and in

handcuffs.”   Id. at 3.   Viewing the allegations in the light

most favorable to Plaintiff and also in light of his pro se

status, the Court finds that Plaintiff has stated a plausible

claim for excessive force and will deny the Motion.

     Although not addressed by the Moving Defendant in the

Motion, the corrections officer defendants were also responsible

for Plaintiff's safety and had a duty to protect him from

violence.   Farmer v. Brennan, 511 U.S. 825, 834–36 (1994).   “[A]

corrections officer's failure to intervene in a beating can be

the basis of liability for an Eighth Amendment violation under §

1983 if the corrections officer had a reasonable opportunity to

                                  8
intervene and simply refused to do so.”   Smith v. Mensinger, 293

F.3d 641 (3d Cir. 2002).

     The Court can also reasonably infer from the aforementioned

allegations a plausible claim for failure to intervene because

Plaintiff alleges that the Moving Defendant was physically

present and witnessed at least part of the alleged use of force

and did not intervene.   See Smith v. Mensinger, 293 F.3d 641,

650–51 (3d Cir. 2002) (holding that correctional officer who

ignored a realistic opportunity to intervene in another

officer's use of excessive force is liable under the Eighth

Amendment) (citing Miller v. Smith, 220 F.3d 491, 495 (7th Cir.

2000)); Skrtich v. Thornton, 280 F.3d 1295, 1301 (11th Cir.

2002) (holding that correctional officer present at the scene

“and who fails to take reasonable steps to protect the victim of

another officer's use of excessive force can be held personally

liable for his nonfeasance.”); Ewing v. Cumberland County, 152

F. Supp. 3d 269, 294 (D.N.J. 2015) (denying summary judgment as

to corrections officer who was present during an allegedly

excessive force beating of inmate under a theory of failure to

intervene).   The Court makes no finding as to the propriety of

the Moving Defendant’s decision to call a code, which Plaintiff

alleges worsened the force, however at this early stage and

given Plaintiff’s allegations and pro se status, dismissal would

be inappropriate.

                                 9
IV.   Conclusion

      The Court will deny the Motion to Dismiss.   In doing so,

the Court expresses no view as to the ultimate merits of

Plaintiff’s claims, only that he has alleged enough facts to

states plausible claims.   An appropriate order follows.



Dated: March 25, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                10
